ROBERTS, J.
Wife appeals from a dissolution-of-marriage decree claiming that the property division was inequitable and that monthly support payments should be increased and made permanent. Husband cross appeals seeking deletion from the decree of any provision for support. We find that the property was divided equitably. In light of the length of the marriage (21 years), and the wife’s present unemployability, we hold that the support payments ordered by the trial court ($100 a month) should be made permanent. Kitson and Kitson, 17 Or App 648, 523 P2d 575, rev den (1974).
Affirmed as modified. No costs to either party.